EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C.SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of STUDIO ONE MEDIA, INC. (the “Company”) on Form 10-Q/A for the period endedMarch 31, 2015as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Preston J. Shea, President and Chief Executive Officer of the Company, and I,Mirella Chavez, Chief Financial Officer and Chief Accounting Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Quarterly Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and result of operations of the Company. STUDIO ONE MEDIA, INC. Date:October 14, 2015 By: /s/ Preston J. Shea Preston J. Shea President and Chief Executive Officer STUDIO ONE MEDIA, INC. Date:October 14, 2015 By: /s/ Mirella Chavez Mirella Chavez Chief Financial Officer and Chief Accounting Officer
